COURT OF APPEALS
                       SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                             NO. 02-14-00284-CV


IN THE INTEREST OF G.T., A
CHILD




                                    ------------

          FROM THE 325TH DISTRICT COURT OF TARRANT COUNTY
                    TRIAL COURT NO. 325-494698-11

                                   ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                   ------------

      On October 17, 2014, October 21, 2014, November 12, 2014, November

14, 2014, and December 09, 2014, we notified appellant in accordance with rule

of appellate procedure 42.3(c) that we would dismiss this appeal unless the $195




      1
      See Tex. R. App. P. 47.4.
filing fee was paid. See Tex. R. App. P. 42.3(c). Appellant has not paid the $195

filing fee. See Tex. R. App. P. 5, 12.1(b).

      Appellant filed an affidavit of inability to pay costs in the trial court on

January 10, 2013. On November 14, 2014, we notified appellant that his January

10, 2013 affidavit does not satisfy the requirements of an affidavit of indigence for

an appeal from the trial court’s ruling and that the rules of appellate procedure

require that he file a new affidavit of indigence complying with rule of appellate

procedure 20.1 in the trial court. See Tex. R. App. P. 20.1. Appellant has not

filed a new affidavit of indigence.

      Because appellant failed to comply with a requirement of the rules of

appellate procedure and the Texas Supreme Court’s order of August 16, 2013,2

we dismiss the appeal. See Tex. R. App. P. 42.3(c), 43.2(f).

      Appellant shall pay all costs of this appeal, for which let execution issue.

See Tex. R. App. P. 43.4.

                                                    PER CURIAM

PANEL: GARDNER, WALKER, and MEIER, JJ.

DELIVERED: January 15, 2015




      2
        See Supreme Court of Tex., Fees Charged in the Supreme Court, in Civil
Cases in the Courts of Appeals, and Before the Judicial Panel on Multi-district
Litigation, Misc. Docket No. 13-9127 (Aug. 16, 2013) (listing fees in courts of
appeals).


                                      2